DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are presented for examination.
Claims 1-8 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

          1. A method for building a virtual scenario library for autonomous vehicles, comprising: step 1: setting up a data acquisition system on a data acquisition vehicle, wherein the (data acquisition ?) system comprises a video data acquisition module, a vehicle motion parameter acquisition module, a surrounding environment information acquisition module, and a data storage module; and the video data acquisition module, the vehicle motion parameter acquisition module, and the surrounding environment information acquisition module are connected to the data storage module, to store acquired naturalistic driving data in the data storage module; step 2: determining a target scenario, selecting video data of the target scenario from the data storage module, and extracting vehicle motion parameter data and surrounding environment information data acquired within a corresponding time period; step 3: performing data cleaning on the (a ?) selected target scenario data, comprising removing redundant data, deleting incomplete data, and recovering data; step 4: annotating scenario elements, classifying the scenario elements, and encoding and quantifying specific parameters in each scenario element, to form a target scenario data set; step 5: using the k-means clustering algorithm for initial clustering; calculating a sum of square errors (SSE) based on clustering results under different k values, and determining the (a ?)  true number of clusters, that is, the (a ?) optimal k value, based on a correlation curve between the SSEs and the k values; step 6: using the (a ?) hierarchical clustering algorithm to cluster the (a ?)  target scenario data (is it same as the selected target scenario data?) until k clusters are obtained; and selecting data closest to the center from each cluster to obtain k cluster centers, wherein k is the optimal k value determined in (the ?) step 5; step 7: using the k-means clustering algorithm to cluster the target scenario data, to obtain k abstract target scenario clusters, that is, k logical scenarios, wherein k is the optimal k value obtained in (the ?) step 5, and the initial centers are the k clustering centers determined in (the ?) step 6; and step 8: determining salient scenario elements and their data values based on the (a ?) k logical scenarios obtained by clustering, and then using the (a ?) virtual simulation test software to build k virtual scenarios to form a virtual scenario library for the target scenario.

          2. The method for building a virtual scenario library for autonomous vehicles according to claim 1, wherein in (the ?) step 1, the video data acquisition module is a monocular camera; the vehicle motion parameter acquisition module is a CAN bus analyzer; and the surrounding environment information acquisition module is a millimeter wave radar.

          3. The method for building a virtual scenario library for autonomous vehicles according to claim 1, wherein in (the ?) step 3, the (a ?) cost of the data cleaning is minimized on the premise of ensuring the (a ?)  data quality; the (a ?) data recovery comprises manual completion of key information and statistical rule-based data recovery; and the (a ?) cleaning cost is: C ost  ( t ) = ù  ( t ) .Math. .Math. A ∈ R .Math. D istance  ( t A , t A ′ ) C ost  ( l ) = .Math. t ∈ l .Math. C ost  ( t ) wherein t is a single data tuple; ù(t) is a proportion of the data tuple t in all data tuples; I is the sum of all data tuples; and D.sub.istance (t.sub.A, t′.sub.A) is a distance between an element t.sub.A and the recovered t′.sub.A.

         4. The method for building a virtual scenario library for autonomous vehicles according to claim 1, wherein in (the ?) step 4 of annotating scenario elements, the scenario elements are classified into ego vehicle information, traffic participant information, road environment information, and natural environment information, wherein the ego vehicle information comprises one or more of ego vehicle basic information, ego vehicle target information, and ego vehicle driving behavior; the traffic participant information comprises one or more of pedestrian information, non-motor vehicle information, and motor vehicle information; the road environment information comprises one or more of static road information and dynamic road information; and the natural environment information comprises one or more of illumination and weather.

         5. The method for building a virtual scenario library for autonomous vehicles according to claim 4, wherein continuous variables and classified variables in each scenario element are encoded and quantified; for the continuous variables, a minimum value is set to 0, a maximum value is set to 1, and the remaining values are proportionally mapped in the range of 0 to 1; and values of the classified variables are quantified as 0 and 1; the quantified values of the specific scenario elements are imported into a file to form a (the ?) target scenario data set, wherein a row represents the (a ?) number of target scenario samples, and each value in the row represents specific scenario element information.

          6. The method for building a virtual scenario library for autonomous vehicles according to claim 1, wherein in (the ?) step 5, the k value is set to 2, 3, 4, 5, 6, 7, 8, and 9 in turn, and the k-means clustering algorithm is used for initial clustering, wherein an SSE calculation formula is: SSE = .Math. i = 1 k .Math. .Math. .Math. P ∈ C i .Math. | P - m i .Math. | 2 wherein C.sub.1 is the i-th cluster; P is a sample point of C.sub.i; and m.sub.i is an average value of all samples in C.sub.i, that is, the centroid; and the relationship between the SSEs and the k values is as follows: as the number k of clusters increases, the SSE gradually decreases; when k is less than the true number of clusters, the SSE decreases dramatically; when the k value reaches the true number of clusters, increasing the k value causes the SSE to decrease slowly, which means the k value corresponding to the inflection point of the correlation curve between the SSEs and the k values is the true number of clusters, that is, the optimal k value.

          7. The method for building a virtual scenario library for autonomous vehicles according to claim 1, wherein in (the ?) step 6 of using the hierarchical clustering algorithm to cluster the target scenario data, a distance between clusters is calculated by using the (a ?) group-average method, wherein a clustering calculation formula is: D pq = 1 n p .Math. n q .Math. .Math. x i ∈ G p .Math. .Math. x j ∈ G q .Math. d ij wherein G.sub.p and G.sub.q are the p-th cluster and the q-th cluster; n.sub.p and n.sub.q are the numbers of samples in clusters G.sub.p and G.sub.q; d.sub.ij is a distance between samples x.sub.i and x.sub.j; and D.sub.pq is an average distance between clusters.

          8. The method for building a virtual scenario library for autonomous vehicles according to claim 1, wherein in (the ?) step 8, a scenario element module in the virtual simulation test software PreScan is used to build a virtual scenario.          
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a video data acquisition module, a vehicle motion parameter acquisition module, a surrounding environment information acquisition module, and a data storage module; and the video data acquisition module, a CAN bus analyzer, a scenario element module” in claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a data storage module, a vehicle motion parameter acquisition module, analyzer, and the video data acquisition module, a scenario element module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claim 1 is directed toward a “A method for…”. Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claim 1 recites the abstract idea “…setting up a data acquisition system on a data acquisition vehicle, wherein the system comprises a video data acquisition module, a vehicle motion parameter acquisition module, a surrounding environment information acquisition module, and a data storage module; and the video data acquisition module, the vehicle motion parameter acquisition module, and the surrounding environment information acquisition module are connected to the data storage module, to store acquired naturalistic driving data in the data storage module; step 2: determining a target scenario, selecting video data of the target scenario from the data storage module, and extracting vehicle motion parameter data and surrounding environment information data acquired within a corresponding time period; step 3: performing data cleaning on the selected target scenario data, comprising removing redundant data, deleting incomplete data, and recovering data; step 4: annotating scenario elements, classifying the scenario elements, and encoding and quantifying specific parameters in each scenario element, to form a target scenario data set; step 5: using the k-means clustering algorithm for initial clustering; calculating a sum of square errors (SSE) based on clustering results under different k values, and determining the true number of clusters, that is, the optimal k value, based on a correlation curve between the SSEs and the k values; step 6: using the hierarchical clustering algorithm to cluster the target scenario data until k clusters are obtained; and selecting data closest to the center from each cluster to obtain k cluster centers, wherein k is the optimal k value determined in step 5; step 7: using the k-means clustering algorithm to cluster the target scenario data, to obtain k abstract target scenario clusters, that is, k logical scenarios, wherein k is the optimal k value obtained in step 5, and the initial centers are the k clustering centers determined in step 6; and step 8: determining salient scenario elements and their data values based on the k logical scenarios obtained by clustering, and then using the virtual simulation test software to build k virtual scenarios to form a virtual scenario library for the target scenario..…” which comprises “mathematical manipulation””.  

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).

Step 2A prong II Analysis: claim 1 recites an additional limitation including “…setting up a data acquisition system on a data acquisition vehicle, wherein the system comprises a video data acquisition module, a vehicle motion parameter acquisition module, a surrounding environment information acquisition module, and a data storage module…” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	claim 1 recites further additional limitations including: “the video data acquisition module is a monocular camera; the vehicle motion parameter acquisition module is a CAN bus analyzer; and the surrounding environment information acquisition module is a millimeter wave radar”. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claim 1 does not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claim 1 does not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claim 1 is reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

          Dependent claims 
Dependent claims 2-8 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. 
         As such, 1-8 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Reason for Allowance
Claims 1-8 will be allowed provided that all the pending issues are rendered moot. The following is an Examiner’s statement of reasons for allowance: claims 1-8 are allowed. The claimed subject matter is allowed based on the following: The prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claim 1 is allowed, the claims 2-8 are also allowed based on their dependency upon the independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Tu et al. (US Pub. No.: 2021/0303922 A1) teaches “Systems and methods for training object detection models using adversarial examples are provided. A method includes obtaining a training scene and identifying a target object within the training scene. The method includes obtaining an adversarial object and generating a modified training scene based on the adversarial object, the target object, and the training scene. The modified training scene includes the training scene modified to include the adversarial object placed on the target object. The modified training scene is input to a machine-learned model configured to detect the training object. A detection score is determined based on whether the training object is detected, and the machine-learned model and the parameters of the adversarial object are trained based on the detection output. The machine-learned model is trained to maximize the detection output. The parameters of the adversarial object are trained to minimize the detection output.”

          Segal et al.  (US Pub. No.: 2021/0150244 A1) teaches “Systems and methods for answering region specific questions are provided. A method includes obtaining a regional scene question including an attribute query and a spatial region of interest for a training scene depicting a surrounding environment of a vehicle. The method includes obtaining a universal embedding for the training scene and an attribute embedding for the attribute query of the scene question. The universal embedding can identify sensory data corresponding to the training scene that can be used to answer questions concerning a number of different attributes in the training scene. The attribute embedding can identify aspects of an attribute that can be used to answer questions specific to the attribute. The method includes determining an answer embedding based on the universal embedding and the attribute embedding and determining a regional scene answer to the regional scene question based on the spatial region of interest and the answer embedding.”

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667